Citation Nr: 0635250	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  01-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1963 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December
 2000 rating decision which denied the claims on the basis 
that new and material had not been received to reopen the 
claims.  In September 2004, having found that   new and 
material evidence had been received to reopen the claims, the 
Board remanded the matter for further development.  In April 
2006, the Board remanded  the case again for additional 
development.    


FINDINGS OF FACT

1.  Hypertension was not manifested in service or for two 
decades following  service discharge and the preponderance of 
the evidence is against finding that the veteran's 
hypertension is related to service.  

2.  Hypertension is not due to or the result of the veteran's 
service-connected diabetes mellitus.  

3.  The preponderance of the evidence is against finding that 
the veteran's back disorder is related to service.  

4.  A left knee disorder, including arthritis, was not 
manifested in service or for nearly three decades following 
service discharge and the preponderance of the evidence is 
against finding that the veteran's left knee disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
and was not proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2006).

2.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A left knee disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003, 
November 2004, and April 2006.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Hypertension

The term hypertension means diastolic blood pressure is 
predominantly 90 millimeters (mm) or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101.

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  This presumption 
does not apply as hypertension did not become manifest to a 
degree of 10 percent within one year of service discharge, as 
discussed below.  

The veteran currently has hypertension.  For example, the 
December 2004 VA examination report notes a diagnosis of 
essential hypertension.  

However, service medical records are negative for findings of 
hypertension.  The examination at service discharge noted a 
normal heart and vascular systems and also a normal blood 
pressure reading of 120/80.  



Additionally, there is no indication that hypertension is 
related to service.  While at the December 2004 VA 
examination, the veteran indicated he has had hypertension 
since 1966, the first indication of hypertension in the 
record is not until the late 1980's, which is over 20 years 
after service discharge.  A May 1968 VA examination report 
noted the following normal blood pressure readings:  122/80, 
126/82, 130/82.  Considering the lengthy period without 
treatment or hypertensive blood pressure readings, the Board 
finds that there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no 
medical opinion providing a nexus between the currently 
diagnosed hypertension and service.  In fact, the December 
2004 VA examination report and the subsequent April 2006 
addendum concluded that hypertension is unlikely related to 
service.  Therefore, service connection for hypertension on a 
direct basis is unwarranted. 

The veteran also seeks service connection for hypertension as 
secondary to service-connected diabetes mellitus.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. §§ 3.303, 3.310.

As established above, the veteran currently has hypertension.  
The veteran is service-connected for adult onset diabetes 
mellitus, rated at 20 percent disabling. The issue is, 
therefore, whether the veteran's current hypertension was 
either caused or aggravated by his service-connected diabetes 
mellitus.  The April 2002 VA examination report and April 
2006 addendum to the December 2004 VA examination report 
specifically addressed this issue.  The April 2002 examiner 
concluded that the veteran's hypertension was not a 
complication of diabetes.  He also added that the veteran has 
arteriosclerotic heart disease which is a secondary 
complication of diabetes mellitus.  After review of the 
claims folder and prior examination of the veteran, the April 
2006 examiner noted that he could not relate the veteran's 
hypertension to his service-connected diabetes mellitus or to 
his tour duty in the service.  There is simply no evidence 
which links the veteran's hypertension to diabetes mellitus.  
Therefore, service connection on a secondary basis likewise 
fails.      

To the extent that the veteran himself has claimed his 
hypertension is related to service or his service-connected 
diabetes, as a layman, he has no competence to give a medical 
opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.	Back disorder

The veteran has a current back disorder.   For example, the 
December 2004 VA examination report noted a diagnosis of 
degenerative disc disease of the lumbar spine.  

Service medical records reveal that in December 1964, the 
veteran was seen for pain in both lower quadrants with pain 
radiating to right hip and an impression of myalgia was 
noted.  There were no further complaints of back pain and the 
examination at service discharge noted a normal 
spinal/musculoskeletal evaluation.  

Based on the evidence, there is no indication that the 
veteran's current back disorder is related to service.  While 
he was seen in December 1964 for lower quadrant pain, the 
weight of the medical evidence demonstrates that any back 
problems in service were acute and transitory, and resolved 
without residual disability as there were no further 
complaints in service or for over three decades post-service.  
The first indication of a back disorder after service is not 
until August 1994.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no 
medical opinion providing a nexus between current back 
disorder and service.  In fact, the December 2004 VA 
examination report and the subsequent April 2006 addendum 
concluded that current back disorder is unlikely related to 
service.  Therefore, service connection for a back disorder 
is unwarranted. 

To the extent that the veteran himself has claimed his back 
disorder is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's back disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

3.	Left knee disorder

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service. 38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

The veteran has a current left knee disorder.  The December 
2004 VA examination report noted a diagnosis of degenerative 
arthritis of the left knee.  

Service medical records reveal complaints of knee stiffness 
and pain in April 1964 and July 1964.  Several records noted 
a childhood history of polio and in July 1964, upon 
examination it was noted that his legs were normal.  There 
were no other records pertaining to the veteran's left knee.  
The examination at service discharge noted a lower extremity 
evaluation.  

Based on the evidence, there is no indication that a left 
knee disorder is related to service.  While there were 
complaints of knee stiffness in service, there is no 
indication that those isolated complaints are related to the 
veteran's current disorder.  Indeed, those complaints were 
linked to the veteran's history of polio.  Additionally, 
shortly after service, the veteran was afforded a VA 
examination.  The June 1968 VA orthopedic examination report 
noted "no pathology found in the left knee."  The first 
indication of a left knee disorder is not until August 1994, 
which is nearly 30 years after service discharge.  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is also no medical opinion providing a nexus between 
the veteran's current left knee disorder and service.  In 
fact, the December 2004 VA examination report and the 
subsequent April 2006 addendum concluded that current left 
knee disorder is unlikely related to service.  Therefore, 
service connection for a left knee disorder is unwarranted. 

To the extent that the veteran himself has claimed his left 
knee disorder is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's left knee disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





	
ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for a back disorder is denied.

Service connection for left knee disorder is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


